Exhibit FOR FURTHER INFORMATION: FOR INVESTORS: FOR MEDIA: Richard R. Sawyer Michelle M. Gray Chief Financial Officer Director of Marketing 260-427-7150 260-427-7100 rick.sawyer@towerbank.net michelle.gray@towerbank.net TOWER FINANCIAL CORPORATION REPORTS EARNINGS OF $0.17 PER SHARE FORT WAYNE, INDIANA – APRIL 24, 2008 – Tower Financial Corporation (NASDAQ: TOFC) today announced first quarter 2008 net income of $711,000, or $0.17 per diluted share, compared with net income of $177,000, or $0.04 per share, for the year-ago quarter. First quarter highlights include: · In-market deposits grew by $8.3 million during the period, which annualizes to 6.3 percent. · Minimal loan loss provision expense of $300,000, or 21 bps annualized on average loans. · Assets under management in Tower Trust Company increased 5 percent from the first quarter 2007 to $603.1 million.While the growth was minimized by market conditions, the number of accounts grew by 28 percent during the same time frame. · The bank executed a sale of its interest rate floor for a net pre-tax gain of $723,000, which will be amortized over the remaining original term that runs through July 2009. Chairman and Chief Executive Officer, Don Schenkel stated, “We are pleased to return the Company to profitability with our highest earnings since the fourth quarter of 2006.However, we are not satisfied, and we still have a lot of hard work in front of us.We need to continue focusing on lowering our non-performing assets, growing our in-market deposits, and aggressively pursue and expand profitable client relationships”. Effective April 25, 2008, Chief Lending Officer, Darrell Jaggers has resigned his position.Mr. Jaggers made this decision based on a desire to focus on his family and begin slowing down professionally with an eye towards retirement in the next few years.Mike Cahill, President and Chief Executive Officer of Tower Bank, will absorb these duties in the interim, and we expect to replace the Chief Lending Officer from within the current management team. At the same time, the Company has reduced its workforce by eight FTE’s (full-time equivalent employees), to adjust to an appropriate level of overhead given the current economic climate.These reductions, along with the resignation of Mr. Jaggers, will cause one-time charges to the second quarter of $200,000.These changes will result in annual savings of approximately $900,000, which will begin to be recognized in the third quarter of 2008. Balance Sheet Company assets were $691.2 million at March 31, 2008, a decrease of $15.3 million, or 2.2 percent from December 31, 2007, and an increase of $8.2 million, or 1.2 percent from March 31, 2007.The decrease in assets during the first quarter was primarily attributable to a decrease in loans of $16.0 million.The primary changes to the loan portfolio were the sale of a $3.2 million loan related to our Indianapolis office, the sale of a $2.2 million non-performing loan, and the non-renewal of a $4.6 million commercial real estate loan. Deposits were $587.7 million at March 31, 2008, a decrease of $13.0 million from December 31, 2007.The decrease in deposits was the net result of $8.3 million of in-market deposit growth along with the reduction of out-of-market CD’s of $21.3 million due to lower funding needs.The in-market growth was comprised of $3.4 million of growth in core, non-CD accounts (demand deposit, savings, interest-bearing checking, and money market accounts) and $4.9 million of growth in CDs. Shareholders' equity was $49.4 million at March 31, 2008, an increase of 2.5 percent from the $48.2 million reported at December 31, 2007. Tower’s Tier 1 and risk-based capital ratios remain above “well-capitalized” levels, increasing slightly from year-end to 11.35 percent and 12.51 percent, respectively.Period-end common shares outstanding were 4,056,769. The Company purchased 6,000 shares of Treasury stock during the quarter as part of its Stock Repurchase Plan.Since the plans inception in May 2007, the Company has repurchased 59,036 shares of the 65,000 shares authorized. Operating Statement Total revenue, consisting of net interest income and noninterest income, was $6.7 million for the first quarter of 2008, the same as reported for the year-ago quarter and the fourth quarter 2007. First quarter 2008 net interest income decreased to $5.1 million, a decline of 3.1 percent compared to the first quarter 2007, and a decline of 2.7 percent compared to the fourth quarter 2007.
